Case 1:17-cv-09236-AT Document 42 Filed 11/07/18 Page 1 of 3
            Case 1:17-cv-09236-AT Document 42 Filed 11/07/18 Page 2 of 3


         the totality of circumstances, including but not limited to the following factors: (1) the
         plaintiff’s range of possible recovery; (2) the extent to which “the settlement will enable
         the parties to avoid anticipated burdens and expenses in establishing their respective
         claims and defenses”; (3) the seriousness of the litigation risks faced by the parties; (4)
         whether “the settlement agreement is the product of arm’s-length bargaining between
         experienced counsel”; and (5) the possibility of fraud or collusion.

Wolinsky, 900 F. Supp. 2d at 335 (quoting Medley v. Am. Cancer Soc’y, No. 10 Civ. 3214, 2010 WL
3000028, at *1 (S.D.N.Y. July 23, 2010)). In addition, courts should not approve agreements that
contain “highly restrictive confidentiality provisions” and “overbroad” releases of claims. Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015).

        Where the proposed settlement provides for payment of attorney’s fees, the Court must
separately assess the reasonableness of the fee award. Lliguichuzhca v. Cinema 60, LLC, 948 F.
Supp. 2d 362, 366 (S.D.N.Y. 2013). “In an individual FLSA action where the parties settled on the
fee through negotiation, there is ‘a greater range of reasonableness for approving attorney’s fees.’”
Wolinsky, 900 F. Supp. 2d at 336 (quoting Misiewicz v. D’Onofrio Gen. Contractors Corp., No. 08
Civ. 4377, 2010 WL 2545439, at *5 (S.D.N.Y. May 17, 2010)). Still, “counsel must submit evidence
providing a factual basis for the award,” including “contemporaneous billing records documenting,
for each attorney, the date, the hours expended, and the nature of the work done.” Id. (citation
omitted).

   II.      Analysis

        The Revised Settlement provides for Defendants to pay a total of $5,000, with Plaintiff to
receive $3,350, and Plaintiff’s counsel to receive approximately one-third of the settlement: $1,650.
Joint Letter at 2; Settlement Agreement and Release (“Revised Settlement”) ¶ 1, ECF No. 41-1. The
parties’ letter motion identifies Plaintiff’s total possible recovery, if he were to succeed on all of his
claims, to be $4,732.88 in unpaid wages and overtime. ECF No. 36-2. The parties also assert that the
Revised Settlement “represents a reasonable compromise between the strength of Plaintiff’s claims
and Defendants’ defenses,” as Defendants “sharply contested factual and legal disputes that went to
the heart of Plaintiff’s claims,” including Plaintiff’s entitlement to wage damages at all. Joint Letter
at 2. Additionally, the parties state that they engaged in arms-length bargaining, and there is no
evidence of fraud or collusion. Id. at 1. The Court concludes, therefore, that the Revised Settlement
satisfies each of the Wolinsky factors.

        In addition, the release provision in the Revised Settlement is no longer overly broad, as the
release by Plaintiff to Defendants is limited to claims “arising from the transactions and occurrences
set forth in this lawsuit.” Revised Settlement ¶ 3. The Revised Settlement also contains no
confidentiality provision. The Court is, therefore, satisfied that the Revised Settlement is fair and
reasonable.

        Turning to attorney’s fees, Plaintiff’s counsel seeks to recover a $1,650 fee award, reflecting
one-third of the total value of the Revised Settlement. Joint Letter at 3; Revised Settlement ¶ 1. The
Second Circuit favors the percentage-of-the-fund method of calculating attorney’s fees because it
“directly aligns the interests of [Plaintiff] and [her] counsel.” Wal-Mart Stores, Inc. v. Visa U.S.A.,
Inc., 396 F.3d 96, 121 (2d Cir. 2005). As a check on the reasonableness of attorney’s fees, however,

                                                     2
           Case 1:17-cv-09236-AT Document 42 Filed 11/07/18 Page 3 of 3


courts still calculate the total cost of attorney’s hours billed, previously known as the lodestar method.
In re AOL Time Warner S’holder Derivative Litig., No. 02 Civ. 6302, 2010 WL 363113, at *5
(S.D.N.Y. Feb. 1, 2010).

        Plaintiff’s counsel’s lodestar calculation is $4,637.50 in attorney’s fees and costs for work
done by Michael Faillace & Associates, P.C. Billing Records, ECF No. 36-3. Michael Faillace, lead
counsel on the matter, billed 6.1 hours at a rate of $450 per hour. Id. This rate is reasonable, as
Faillace is the managing member of the firm, has been practicing since 1983, and has taught
employment discrimination at Fordham University and Seton Hall University law schools. Joint
Letter at 3; see also Surdu v. Madison Glob., LLC, No. 15 Civ. 6567, 2018 WL 1474379, at *10
(S.D.N.Y. Mar. 23, 2018) (finding reasonable Faillace’s hourly rate of $450). Additional hours are
billed by associate Shawn Clark, who billed 3.5 hours at a rate of $375 per hour. See Billing Records.
This rate is higher than what courts in this District have approved for Clark, as recent decisions have
awarded Clark an hourly rate of $250. See, e.g., Rosales v. Gerasimos Enters., Inc., No. 16 Civ.
2278, 2018 WL 286105, at *1–2 (S.D.N.Y. Jan. 3, 2018) (awarding Clark $250 per hour); Sevilla v.
Nekasa Inc., 16 Civ. 2368, 2017 WL 1185572, at *5–6 (S.D.N.Y. Mar. 30, 2017) (same). The Court,
therefore, reduces Clark’s rate to $250 per hour.

        Here, the reduction in Clark’s hourly rates merits a reduction in the lodestar. However,
Plaintiff’s counsel’s lodestar calculation still exceeds the fee request after the reduction (the reduced
lodestar is $4,200, compared to the $1,650 proposed by the parties). Given this fact, and that “courts
regularly approve attorney’s fees of one-third of the settlement amount in FLSA cases,” Meza v. 317
Amsterdam Corp., No. 14 Civ. 9007, 2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015), the Court
finds that the fee award is reasonable.

                                            CONCLUSION

       For the reasons stated above, the parties’ motion for settlement approval is GRANTED. The
Clerk of Court is directed to close the case.

       SO ORDERED.

Dated: November 7, 2018
       New York, New York




                                                    3
